Citation Nr: 0105895	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable evaluation for defective 
hearing.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
October 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On VA examination in February 1999 the veteran exhibited 
a Level I hearing impairment in both ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for defective 
hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1974 the RO granted service connection for 
defective hearing with the assignment of a noncompensable 
evaluation.  

In February 1999 the veteran submitted a claim for an 
increased evaluation of his defective hearing.  

The veteran submitted a variety of private medical records 
with his claim.  These records document treatment of problems 
with his ears.  They also contain a September 1994 private 
hearing test and a November 1998 hearing test.  

On the hearing evaluation in September 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
---
15
LEFT
30
40
50
---
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 75 percent in the left ear.

On the hearing test in November 1998, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
---
25
LEFT
60
70
75
---
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 88 percent in the left ear.

On VA audio examination in February 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
15
LEFT
35
40
55
50
65

Puretone threshold average was 13.8 in the right ear and 52.5 
in the left ear.  


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The pertinent diagnoses were normal hearing threshold in the 
right ear and mild to moderate sensorineural hearing loss in 
the left ear.  This same diagnosis was made on VA ear disease 
examination in February 1999.  

Criteria

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  


Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  

Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Analysis

The Board finds that the duty to assist has been satisfied in 
this instance.  The veteran has specified a variety of non-VA 
treatment for his ears; however, the record shows that the 
veteran himself submitted the records to which he referred.  
He has not indicated the existence of any other relevant 
evidence that has not been obtained.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The veteran has been afforded a comprehensive and 
contemporaneous VA examination, and there is no indication 
that the examination was inadequate for rating purposes.  

The February 1999 VA audio examination recorded all the 
required puretone thresholds, the puretone threshold average, 
and speech discrimination percentage, pursuant to 38 C.F.R. 
§§ 4.85 and 4.86.  

Therefore, the Board concludes that the examination was 
adequate for rating purposes.  In addition, the veteran has 
not submitted any evidence that his hearing loss disability 
has recently increased in severity.  



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the February 1999 VA 
examination was Level I in both ears.  

Under Table VII of both the previous and amended regulations, 
Level I hearing in both ears allows for a noncompensable 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).  

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2000).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's defective hearing disability is not warranted 
under the previous or amended regulations.  

The private hearing tests submitted by the veteran are 
insufficient for rating purposes and are therefore of little 
or no probative value.  

These tests (September 1994 and November 1998) did not 
measure the veteran's hearing acuity at 3000 Hertz.  Under VA 
regulations, pure tone threshold average is determined by 
calculating the average reading from the sum of 1000, 2000, 
3000, and 4000 Hertz.  38 C.F.R. § 4.85(d).  

As the September 1994 and November 1998 examinations did not 
measure hearing acuity at 3000 Hertz, pure tone threshold 
average cannot be adequately calculated for VA purposes, and 
the examination is insufficient for rating purposes.  See 
38 C.F.R. §§ 4.2, 4.85(d); Lendenmann, supra.  

The Board notes that the method for calculating pure tone 
average, while not mentioned in the previous regulations, was 
not changed with the enactment of the current regulations.  
See 64 Fed. Reg. 25202 (May 11, 1999) (citing to 52 Fed. Reg. 
44117 (November 18, 1987)).  Therefore, the above-mentioned 
test results are inadequate under the previous regulations as 
well.  

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.  

However, as was stated above, pertinent case law provides 
that the assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Ratings Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes that the veteran's current defective hearing 
loss disability was not evaluated by the RO under both the 
previous and amended regulations.  See Karnas, supra.  
However, the RO has considered his claim under the amended 
regulations and provided him with notice of those 
regulations.  

The majority of the changes to the hearing impairment 
criteria appears to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except possibly for the 
revision of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section, as discussed above, is not 
applicable here.  See 64 Fed. Reg. 25202 (1999).  
The Board finds, therefore, that its adjudication of this 
claim under both the previous and amended criteria in the 
first instance does not prejudice the veteran.  This is 
because the majority of changes in the regulation are non-
substantive, and because those that are, are not applicable 
to the veteran's hearing loss at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matters
Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), and 
by implication considered them, but did not grant entitlement 
to a compensable evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor his 
representative have raised the issue of 38 C.F.R. 
§ 3.321(b)(1) on appeal in terms of defective hearing.  Nor 
does the evidence on file indicate that the veteran's 
defective hearing has resulted in an unusual or exceptional 
disability picture, such as causing marked interference with 
employment or resulting in frequent hospitalizations, that 
would render application of the rating schedule impractical.  
Having reviewed the record with the above mandates in mind, 
the Board finds no basis for further action on this question.  


ORDER

Entitlement to a compensable rating for defective hearing is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

